UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2733



BEAUTANOUS COOR,

                                              Plaintiff - Appellant,

          versus

L. R. SMITH, Sergeant, Wayne County Sheriff's
Department; JANICE H. FAULKNER, Secretary,
North Carolina Department of Revenue; WAYNE
COUNTY SHERIFF'S DEPARTMENT; NORTH CAROLINA
DEPARTMENT OF REVENUE; RICHARD RIDDLE, Direc-
tor, Controlled Substances Tax Division, N. C.
Department of Revenue,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Franklin T. Dupree, Jr.,
Senior District Judge. (CA-95-290-5-D2)

Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Beautanous Coor, Appellant Pro Se. Christopher Edward Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Alison
Ailene Erca, BROUGH & ASSOCIATES, Chapel Hill, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief in his declaratory judgment action. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Coor v. Smith, No. CA-95-290-5-D2 (E.D.N.C. Sept. 7, 1995 &
Oct. 19, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3